Title: From George Washington to Charles Willson Peale, 16 February 1787
From: Washington, George
To: Peale, Charles Willson



Sir,
Mount Vernon Feb. 16th 1787.

You will receive by the Stage the body of my Gold Pheasant, packed up in wool agreeable to your directions. He made his Exit yesterday, which enables me to comply with your request much sooner than I wished to do. I am afraid the others will follow him but too soon, as they all appear to be drooping; whether it is owing to their being confined, or to the Climate, I am not able to say: I am very desirous of giving them Liberty, but the danger of their being taken by Hawks prevents me. I am Sir Yr most Obedt Hble Servt

Go: Washington

